EXHIBIT 10.2

 

THIRD LOAN MODIFICATION AGREEMENT

 

This Third Loan Modification Agreement  (this “Loan Modification Agreement”) is
entered into as of January 31, 2006 by and between SILICON VALLEY BANK, a
California corporation with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and SATCON TECHNOLOGY CORPORATION, a Delaware corporation with offices
located at 27 Drydock Avenue, Boston, Massachusetts 02210 (FAX 617-897-2401);
SATCON POWER SYSTEMS, INC., Delaware corporation with offices located at 27
Drydock Avenue, Boston, Massachusetts 02210; SATCON APPLIED TECHNOLOGY, INC., a
Delaware corporation with offices located at 27 Drydock Avenue, Boston,
Massachusetts 02210; SATCON ELECTRONICS, INC., a Delaware corporation with
offices located at 27 Drydock Avenue, Boston, Massachusetts 02210; and SATCON
POWER SYSTEMS CANADA LTD., a corporation organized under the laws of the
Province of Ontario, Canada with offices located at 35 Harrington Court,
Burlington, Ontario L7N 3P3 (jointly and severally, individually and
collectively, “Borrower”).


 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF JANUARY 31, 2005,
EVIDENCED BY, AMONG OTHER DOCUMENTS,  A CERTAIN LOAN AND SECURITY AGREEMENT
DATED AS OF JANUARY 31, 2005 BETWEEN BORROWER AND BANK, AS AMENDED BY A CERTAIN
LOAN MODIFICATION AGREEMENT DATED AS OF MAY 31, 2005 AND A CERTAIN SECOND LOAN
MODIFICATION AGREEMENT DATED AS OF NOVEMBER 8, 2005 (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT AND A CERTAIN
INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED JANUARY 31, 2005 (THE “IP
AGREEMENT”)  (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.


 


3.             DESCRIPTION OF CHANGE IN TERMS.

 

Modification to Loan Agreement.


 


THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE FOLLOWING TEXT APPEARING IN
SECTION 4 OF THE SCHEDULE THERETO IN ITS ENTIRETY:

 

“MATURITY DATE


 


(SECTION 6.1):         364 DAYS FROM THE DATE OF THIS AGREEMENT.”


 


AND SUBSTITUTING THE FOLLOWING TEXT THEREFOR:

 

“MATURITY DATE


 


(SECTION 6.1):         FEBRUARY 28, 2006.”

 

--------------------------------------------------------------------------------


 


4.             FEES.  BORROWER SHALL REIMBURSE BANK FOR ALL LEGAL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN
DOCUMENTS.


 


5.             RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT.
BORROWER HEREBY RATIFIES, CONFIRMS, AND  REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF THE IP AGREEMENT AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT
THE IP AGREEMENT CONTAINS AN ACCURATE AND COMPLETE LISTING OF ALL INTELLECTUAL
PROPERTY.


 


6.             RATIFICATION OF PERFECTION CERTIFICATES.  BORROWER HEREBY
RATIFIES, CONFIRMS, AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN CERTAIN PERFECTION CERTIFICATES DELIVERED TO THE BANK ON OR ABOUT
JANUARY 31, 2005, AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND
INFORMATION PROVIDED THEREIN HAVE NOT CHANGED, AS OF THE DATE HEREOF.


 


7.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


 


8.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.             NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE
BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW
HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
THE BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF TEM ARE HEREBY
EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES THE BANK FROM ANY LIABILITY
THEREUNDER.


 


10.           CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


 


11.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By

/s/ David B. Eisenhaure

 

 

 

 

Name: David B. Eisenhaure

 

 

 

Title: Chairman of the Board, CEO and Secretary

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

 

 

By

/s/ David B. Eisenhaure

 

 

 

 

Name: David B. Eisenhaure

 

 

 

Title: Chairman of the Board, CEO and Secretary

 

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ David B. Eisenhaure

 

 

 

 

Name: David B. Eisenhaure

 

 

 

Title: Chairman of the Board, CEO and Secretary

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

 

 

By

/s/ David B. Eisenhaure

 

 

 

 

Name: David B. Eisenhaure

 

 

 

Title: Chairman of the Board, CEO and Secretary

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

 

 

 

By

/s/ David B. Eisenhaure

 

 

 

 

Name: David B. Eisenhaure

 

 

 

Title: Chairman of the Board, CEO and Secretary

 

3

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

SILICON VALLEY BANK, d/b/a

 

SILICON VALLEY EAST

 

 

 

 

 

By:

/s/ Michael Trumack

 

 

 

 

Name: Michael Trumack

 

 

 

Title: Vice President

 

4

--------------------------------------------------------------------------------